Dismiss and Opinion Filed April 29, 2020




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00460-CV

               IN RE MONTINE JANNETTE NYHAN, Relator

              Original Proceeding from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-19-03495-3

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Carlyle
                            Opinion by Justice Carlyle
      In this mandamus proceeding, relator complains of the trial court’s April 10,

2020 temporary restraining order. We have received the trial court’s April 21, 2020

order vacating that TRO. A justiciable controversy no longer exists, and we dismiss

the petition as moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005) (orig. proceeding).




                                          /Cory L. Carlyle/
                                          CORY L. CARLYLE
                                          JUSTICE

200460F.P05